Exhibit 10.54

 

[Portions of this Exhibit have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  The confidential portions of this Exhibit that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

DISTRIBUTION

 

AND

 

TRANSITION SUPPORT



AGREEMENT

 

BETWEEN

 

AMNEAL PHARMACEUTICALS LLC,

 

LANNETT COMPANY, INC.

 

AND

 

JEROME STEVENS PHARMACEUTICALS, INC.

 

DATED AS OF NOVEMBER 9, 2018

 

--------------------------------------------------------------------------------



 

DISTRIBUTION AND

TRANSITION SUPPORT

AGREEMENT

 

THIS DISTRIBUTION AND TRANSITION SUPPORT AGREEMENT (this “Agreement”), dated as
of November 9, 2018 (the “Effective Date”), is made by and between AMNEAL
PHARMACEUTICALS LLC, a Delaware limited liability company (“Amneal”), LANNETT
COMPANY, INC., a Delaware corporation (“LCI”), and JEROME STEVENS
PHARMACEUTICALS, INC., a New York corporation (“JSP”).  (Amneal, LCI and JSP
hereafter are collectively referred to as the “Parties”).

 

WHEREAS, LCI and JSP are parties to that certain agreement dated as of March 23,
2004, as amended (the “JSP-LCI Agreement”) pursuant to which JSP granted certain
commercialization rights with respect to Levothyroxine (as defined in the
JSP-LCI Agreement, as amended), to LCI and agreed to manufacture and supply
Levothyroxine for commercial sale to LCI.

 

AND WHEREAS, JSP and Amneal have entered into a new agreement (the “JSP-Amneal
Agreement”) with respect to the marketing and supply of Levothyroxine, which
will commence following the expiration of the JSP-LCI Agreement on March 23,
2019 (the “End Date”)  in accordance with its terms.

 

AND WHEREAS, effective as of the Distribution Date, LCI desires to exclusively
sell to Amneal all of LCI’s JSP Products purchased in accordance with the
JSP-LCI Agreement and this Agreement, and Amneal desires to resell the product
to its customers upon the terms and subject to the conditions hereinafter set
forth.

 

AND WHEREAS, LCI, Amneal and JSP intend to cooperate and collaborate to ensure
that LCI’s current customers and the market for Levothyroxine continue to be
effectively and continuously supplied and served, and to transition the sales
and marketing activities relating to Levothyroxine from LCI to Amneal during the
remainder of the term of the JSP-LCI Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------



 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1.                                                                 
Definitions

 

Except as otherwise defined in this Agreement, all capitalized terms used herein
shall have the meanings assigned to them in the JSP-LCI Agreement, as amended. 
As used in this Agreement, the following terms have the meanings set forth
below:

 

“Affiliate” means any Person that controls, is controlled by or is under common
control with the applicable Person.  For purposes of this definition, “control”
shall mean: (i) in the case of corporate entities, direct or indirect ownership
of more than 50% of the stock or shares entitled to vote for the election of
directors or otherwise having the power to control or direct the affairs of such
Person and (ii) in the case of non-corporate entities, direct or indirect
ownership of more than 50% of the equity interest or the power to direct the
management and policies of such non-corporate entities.  The forgoing
notwithstanding, Amneal’s Affiliates shall be deemed to include only Amneal
Pharmaceuticals, Inc. and the subsidiaries it controls.

 

“Agreement” has the meaning set forth in the preamble.

 

“Amneal NDC Numbers” means the NDC Numbers for JSP Products registered in the
name of Amneal.

 

“Amneal Product” means any Levothyroxine products in fully finished form
(i.e.,manufactured, packaged and delivered to Amneal pursuant to this
Agreement), purchased from LCI by Amneal hereunder and sold by Amneal under any
Amneal NDC Numbers.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in San Francisco, California are permitted or required to close by law or
regulation.

 

“Amneal” has the meaning set forth in the preamble.

 

“Amneal Indemnified Parties” has the meaning set forth in Section 10.2(a).

 

“Anticipated Gross Margin” shall mean the amount of Gross Margin LCI would have
earned with respect to Amneal Product had it continued to distribute and sell
LCI Products through the End Date.

 

“Chargebacks” means all chargebacks, credits, reimbursements, coupons, purchase
discounts, administrative fees and related adjustments, in each case other than
Rebates, which are charged by wholesalers, other distributors, managed care
organizations, or pharmacy benefit managers, or pursuant to the General Services
Administration’s Federal Supply Schedule Program or Section 340B of the Public
Health Services Act.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Encumbrance” means, with respect to any asset, any related mortgage, charge,
lien, security interest, easement, right of way, pledge, license or encumbrance
of any nature whatsoever.

 

“End Date” means March 23, 2019.

 

“Exhibits” means, collectively, the Exhibit(s) referred to throughout this
Agreement.

 

“FDA” means the U.S. Food and Drug Administration.

 

2

--------------------------------------------------------------------------------



 

“Governmental Authority” means any court, administrative agency or commission or
other Governmental Authority, body or instrumentality, whether U.S. or non-U.S.

 

“Gross Margin” means an amount equal to the Net Sales with respect to a given
quantity of Amneal Products or, solely with respect to Section 9.6 of this
Agreement, LCI Products, as applicable, less the Supply Price of such Amneal
Product(s) or LCI Product(s) as the case may be.

 

“Indemnified Party” has the meaning set forth in Section 12.5(a).

 

“Indemnifying Party” has the meaning set forth in Section 12.5(a).

 

“Inventory” means all active pharmaceutical ingredients which are used solely in
or designated by LCI for, Levothyroxinion of Levothyroxine, all inventory of
finished Levothyroxine product that is formulated or otherwise intended for use
in clinical studies or other use, sale or offer for sale under any regulatory
authorization, whether or not labeled, and all samples of Levothyroxine, if any,
designated for use in promoting Levothyroxine and that are not intended to be
sold, consistent with the requirements of applicable Governmental Authorities,
in each case owned as of the Effective Date by LCI or any Affiliate thereof.

 

“JSP” shall have the meaning set forth in the preamble.

 

“JSP Product” means any Levothyroxine manufactured and provided by JSP to LCI
pursuant to the JSP-LCI Agreement.

 

“Law” means any federal, state, local, municipal, foreign, international, or
multinational or other administrative order, code, constitution, law, ordinance,
principle of common law, rule, regulation, statute, or treaty by any
Governmental Authority and any requirements of stock exchanges or similar
regulatory bodies.

 

“LCI” has the meaning set forth in the preamble.

 

“LCI Indemnified Parties” has the meaning set forth in Section 12.3(a).

 

“LCI NDC Numbers” means the NDC Numbers for Levothyroxine registered in the name
of LCI.

 

“LCI Product” means any Levothyroxine sold by LCI under any LCI NDC Numbers.

 

“Levothyroxine Sales and Marketing Materials” means all customer and supplier
lists, marketing plans, published price lists, mailing lists, marketing
information and materials, copyrights, artwork, films, photography, and other
similar items (including electronic and hard copies of each to the extent
available), in each case to the extent exclusively related to Levothyroxine.

 

3

--------------------------------------------------------------------------------



 

“Levothyroxine Scientific and Regulatory Materials” means all technological,
scientific, chemical, biological, pharmacological, toxicological, regulatory
(including all written correspondence with the FDA and written records
summarizing or memorializing communications with the FDA), clinical trial
materials and information in written or electronic form that solely and directly
relates to Product and that is Controlled by or in the possession of LCI or any
of its Affiliates as of the Effective Date, including all adverse event reports,
process data and reports relating to research or development of Levothyroxine
and other data, information and materials relating to adverse experiences with
respect to JSP Products for the two-year period prior to the Effective Date.

 

“Distribution Effective Date” means December 1, 2018.

 

“Losses” means any and all damages, losses, taxes, Liabilities, claims,
judgments, penalties, reasonable costs and expenses (including reasonable legal
fees incurred in prosecuting any claim for indemnification).

 

“NDC” means a national drug code as issued by the FDA.

 

Net Profits” shall mean the aggregate Net Sales of Amneal Products by Amneal
hereunder during the period commencing on the Distribution Effective Date and
ending on the End Date, or LCI Product by LCI for the period commencing
November 1, 2018 through November 30, 2018, as the case may be, less the
following amounts accruing during such period:

 

(i)                                     the Supply Price payable with respect to
such Amneal or LCI Products;

 

(ii)                                  all costs and expenses (including accruals
chargeable against profits under U.S. GAAP) incurred by Amneal or LCI as the
case may be, its Affiliates, agents and sublicensees in connection with the,
sale, promotion and marketing of the Amneal Product or LCI Product,
respectively, as the case may be, provided that, such sales and marketing
expenses shall, for purposes of calculating Net Profits, be deemed to be the
lower of 10% of Net Sales or the actual sales and marketing costs incurred with
respect to the period at issue;

 

(iii)                               all royalties payable to third parties with
respect to any Amneal Product; and

 

(iv)                              costs and expenses associated with shipping,
storage and distribution of Amneal Product or LCI Product as the case may be
including freight, postage, shipping, insurance, handling and other
transportation charges to fulfill orders.

 

“Net Sales” shall mean that dollar amount determined by deducting the following
items from the gross invoiced sales price billed for the Amneal Products sold by
Amneal or for LCI Products sold by LCI, as the case may be, and their Affiliates
in the Territory to unaffiliated third parties in arm’s length transactions:

 

(i)                                     trade, quantity and cash discounts and
rebates, service allowances including, without limitation, wholesaler’s fee for
services and redistribution fee, and independent brokers’ or agents’
commissions, if any, taken, allowed or;

 

(ii)                                  any adjustments (including retroactive)
for price adjustments, sales deductions, shelf stock or floor stock adjustments,
billing errors, rejected goods, product recalls, damaged goods and returns;

 

4

--------------------------------------------------------------------------------



 

(iii)                               credits, charge-backs, rebates, fees,
reimbursements, and similar payments provided to wholesalers, chains, mass
merchandisers, group purchasing organizations and other distributors, buying
groups, health care insurance carriers, pharmacy benefit management companies,
health maintenance organizations, other institutions or health care
organizations or other customers;

 

(iv)                              allowances, adjustments, reimbursements,
administration fees, discounts, rebates or other price reductions provided, to
any governmental or regulatory body, agency or authority in respect of any state
or federal Medicare, Medicaid or other government rebates or similar programs
anywhere within the Territory;

 

(v)                                 freight, insurance and handling costs (to
the extent not paid by the third party customer);

 

(vi)                              any surcharge, levy, tax, excise or other
government charge upon or measured by the sale, transportation, delivery or use
of the Product, or to fund a compensation program or reserve for persons injured
by an Amneal Product or LCI Product as the case may be;

 

(vii)                           normal and customary promotional allowances and
normal and customary sales allowances, credits or discounts related to sales
volume, sales promotions, trade show discounts and stocking allowance; and

 

(viii)                        any bad debts to the extent actually written off;

 

in each case determined in accordance with Amneal’s or LCI’s, as applicable,
customary accounting policies and practices in a manner consistent with U.S.
generally accepted accounting practices.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Authority or other entity.

 

“Rebates” means rebates, price reductions, administrative fees and related
adjustments charged by Medicaid, Medicare and other federal, state and local
governmental programs and by health plans, insurance companies, mail service
pharmacies and health care providers based upon the utilization of JSP Products,
and service, administrative, and inventory management fees due to wholesalers,
distributors, and group purchasing organizations based on sales of JSP Products.

 

“Supply Price” has the meaning set forth in Section 4.1(d).

 

“U.S.” or “U.S.A.” means the United States of America.

 

SECTION 1.2.                         Interpretation

 

When used in this Agreement, the words “include”, “includes” and “including”
will be deemed to be followed by the words “without limitation.”  Any terms
defined in the singular will have a comparable meaning when used in the plural,
and vice-versa.

 

5

--------------------------------------------------------------------------------



 

ARTICLE II.

 

LCI SALE OF JSP PRODUCTS TO AMNEAL

 

SECTION 2.1.                         LCI Sale of JSP Products to Amneal and
Amneal’s Re-Sale of the Products to its Customers.

 

(a)       During the Term of this Agreement, LCI shall sell to Amneal and Amneal
agrees to purchase from LCI an amount of JSP Products which represents the
equivalent of at least $50 million of Anticipated Gross Margin under the pricing
and other terms and conditions of sale generally in effect with LCI’s customers
as of the Effective Date.  Of such total aggregate minimum order quantity of JSP
Products, Amneal and LCI acknowledge and agree that Amneal shall purchase during
the month of December 2018 an amount of JSP Products representing at least the
equivalent of $12.5 million of Anticipated Gross Margin under the pricing and
other terms and conditions of sale generally in effect with LCI’s customers as
of the Effective Date.  It is the intention of this Agreement that Amneal shall
re-sell the products it purchases hereunder to its customers and nothing herein
shall prevent Amneal from re-selling the product it purchases hereunder to its
customers.

 

(b)       From time to time, as and when requested by the other party,  each
party shall execute and deliver, or cause to be executed or delivered, all such
documents and instruments and shall take, or cause to be taken,  all such
further or other actions as the other party or its successors may reasonably
deem necessary or desirable to more effectively evidence the intent of this
Agreement.

 

SECTION 2.2.                         Retained Rights

 

For the avoidance of doubt, , and notwithstanding any other provision of this
Agreement to the contrary, any rights of LCI not expressly granted to Amneal
pursuant to the provisions of this Agreement shall be retained by and remain
with LCI or its Affiliates.  No licenses, appointments or rights shall be
granted or transferred by LCI pursuant to this Agreement other than with respect
to Levothyroxine, and LCI shall retain all right, title and interest in and to
all products other than Levothyroxine under the JSP-LCI Agreement.  For the
avoidance of doubt, except as expressly agreed in writing in advance by Amneal
and LCI, neither Amneal nor LCI shall have any right to use any name, trademark,
tradedress or logo of the other party, or any variation thereof, and neither
Amneal nor LCI shall use any such any name, trademark, tradedress or logo of the
other party, or any variation thereof.

 

6

--------------------------------------------------------------------------------



 

SECTION 2.3.                         Transfer of Documentation, Information and
Materials to Amneal.

 

Upon the terms and subject to the conditions of this Agreement, on or prior to
the Distribution Effective Date, LCI or its Affiliates, as applicable, will
transfer, convey and deliver to Amneal, copies of the (a) Levothyroxine
Scientific and Regulatory Materials and (b) Levothyroxine Sales and Marketing
Materials.  Amneal shall have the right to use and reproduce such Materials
(provided that the Levothyroxine Sales and Marketing Materials shall incorporate
and use the relevant Amneal name, trademark and tradedress).  LCI shall retain
for archival purposes, compliance with applicable Law and for general legal and
regulatory purposes copies of all such documentation that LCI delivers to Amneal
pursuant to this Section 2.3.  LCI agrees to treat such copies as confidential
information.

 

SECTION 2.4.                         Product Sales; Remaining LCI Inventory

 

(a)                                 During the term of this Agreement, Amneal
shall only distribute and re-sell Amneal Products on or following the
Distribution Effective Date (provided that prior to the Distribution Effective
Date, Amneal shall have the right to conduct all such activities as may be
necessary or useful in order to fully prepare to commercialize Amneal Products
as of the Distribution Effective Date, including communicating with customers
and offering Amneal Products for sale), and Amneal shall not distribute, sell or
commercialize any LCI Product hereunder.

 

(b)                                 During the term of this Agreement, LCI
agrees not to directly or indirectly market, sell, distribute or commercialize
any products that compete with any JSP Product,  not to enter into any agreement
with a third party to distribute the JSP Products from a competing source .  
LCI further agrees that it shall not ship or place any LCI Product(s) in
commerce after November 30.

 

(c)

 

(i)                                     Effective as of LCI’s close of business
on the day immediately prior to the Distribution Effective Date, LCI shall cease
all marketing, distribution and sale of LCI Product provided that, to the extent
that LCI retains any inventory of LCI Product (the “Remaining LCI Inventory”) as
of the Distribution Effective Date, Amneal shall either, at its sole option and
discretion, reimburse LCI for or purchase an amount of LCI Products equal to
fifty percent (50%) of the aggregate inventory value (with such value calculated
using LCI’s Supply Price) of the Remaining Inventory up to a maximum aggregate
amount of Two Million Five Hundred Thousand Dollars ($2,500,000).  Amneal shall
purchase or reimburse LCI for such LCI Products at a price equal to the
applicable Supply Price and, in the event that Amneal, at its sole discretion,
plans to sell such product to its customers, Amneal agrees to re-label such
product with the Amneal label prior to selling it to its customers;

 

(ii)                                  For any Remaining LCI Inventory not
purchased by Amneal pursuant to section (c)(i) above, LCI, at its discretion,
may destroy such inventory or return it to JSP at terms upon which LCI and JSP
agree.

 

7

--------------------------------------------------------------------------------



 

ARTICLE III.

 

CONSIDERATION

 

SECTION 3.1.                          Partial Pre-payment of Anticipated Gross
Margin

 

In consideration for LCI’s entry into this Agreement, appointment of Amneal as
its distributor and supply of Amneal Products pursuant to this Agreement, Amneal
will pay to LCI a non-refundable amount equal to $50,000,000 (Fifty Million
Dollars) in payment of the Anticipated Gross Margin (the “Pre-Payment”) derived
from the sale of Amneal Products pursuant to this Agreement to be paid, subject
to Sections 9.6 and 9.8, below, by wire transfer of immediately available funds
to the account designated by LCI as follows:

 

(a)                                 $43,000,000 (Forty Three Million Dollars) to
be paid within 5 business days of the Distribution Effective Date, subject to
Sections 9.6 and 9.8, below, by wire transfer of immediately available funds to
the account designated by LCI; and

 

(b)                                 $7,000,000 (Seven Million Dollars) to be
paid, subject to Sections 9.6 and 9.8, below, on February 1, 2019, by wire
transfer of immediately available funds to the account designated by LCI.

 

The Pre-Payment shall be non-refundable (subject to Section 9.8) regardless of
the quantity of LCI Products actually purchased by Amneal hereunder, and no
additional Pre-Payment amount shall be due and payable by Amneal if it purchases
Amneal Products in an amount exceeding the amount of Amneal Products
representing $50,000,000 in Gross Margin.  In addition, the full amount of the
Pre-Payment shall constitute a credit in Amneal’s favor against amounts payable
and invoiced to Amneal by LCI pursuant to Sections 4.1(d) and 4.1(e), below.

 

SECTION 3.2.                          Additional Consideration — Profit Share
Payment

 

In addition to the Pre-payment, Amneal shall pay to LCI the following additional
consideration relating to the sale of Amneal Products by Amneal pursuant to this
Agreement (each such payment made pursuant to Section 3.2(a) or 3.2(b) of this
Agreement, as and if applicable, an “Amneal Product Profit Share Payment”):

 

(a)                                 Subject to and to the extent that the Gross
Margin derived by Amneal from the sale of Amneal Products hereunder during the
period commencing on the Distribution Effective Date and ending on December 31,
2018 exceeds XXXX, Amneal shall pay to LCI an amount equal to the Net Profits
derived from the Gross Margin achieved in excess of XXXX during the period
between the Distribution Effective Date and December 31, 2018; and

 

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

8

--------------------------------------------------------------------------------



 

(b)                                 In addition to the amount, if any, payable
to LCI pursuant to Section 3.2(a), above, Amneal shall pay to LCI no more than
one or the other of the following amounts:

 

(i)                                     Subject to and to the extent that the
Gross Margin derived by Amneal from the sale of Amneal Products hereunder during
the period commencing on January 1, 2019 and ending on the End Date exceeds an
aggregate total of at least XXXX, Amneal shall pay to LCI an amount equal to 50%
(Fifty Percent) of the Net Profits derived from the Gross Margin achieved in
excess of XXXX during the period between January 1, 2019 and the End Date; or

 

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

(ii)                                  In the event that no payment is payable to
LCI pursuant to Section 3.2(a), above, then subject to and to the extent that
the Gross Margin derived by Amneal from the sale of Amneal Products hereunder
during the period commencing on the Distribution Effective Date and ending on
the End Date exceeds an aggregate total of at least XXXX, Amneal shall pay to
LCI an amount equal to 50% (Fifty Percent) of the Net Profits derived from the
Gross Margin achieved in excess of XXXX during the period between the
Distribution Effective Date and the End Date.

 

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

(c)                                  The Amneal Product Profit Share
Payment(s) payable to LCI pursuant to Sections 3.2(a) and/or 3.2(b), if any,
shall be calculated and payable as follows:

 

(i)                                     within forty five (45) days following
the End Date, Amneal shall furnish to LCI a detailed written report supporting
the calculation of the Amneal Product Profit Share Payment amount, showing the
calculation of Gross Margin and Net Profits during the period from the
Distribution Effective date through the End Date, and any withholding taxes
required to be paid from such profit share payment.

 

9

--------------------------------------------------------------------------------



 

(ii)                                  LCI shall inform Amneal within fifteen
(15) days of receiving such written report if it disputes any of the
calculations contained therein. If acceptable, LCI will invoice Amneal said
amount, and Amneal shall pay the agreed Amneal Product Profit Share Payment due
to LCI as reflected in the report within thirty (30) days of the receipt of the
invoice from LCI. Amneal shall keep accurate records in sufficient detail to
enable the Amneal Product Profit Share Payment payable hereunder to be
determined.

 

SECTION 3.3.                  LCI Product Profit Share Payment

 

(a)                                 Subject to and to the extent the Gross
Margin derived by LCI from the sale of LCI Products during the period commencing
on November 1, 2018 through November 30, 2018 exceeds XXXX, LCI shall pay to
Amneal an amount equal to 50% of the Net Profits derived from the Gross Margin
achieved in excess of XXXX during the period between November 1, 2018 and
November 30, 2018 (such payment the “LCI Product Profit Share Payment”).

 

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

(b)                                 The LCI Product Profit Share Payment, if
any, shall be calculated and payable as follows:

 

(i)             within forty five (45) days following the End Date, LCI shall
furnish to Amneal a detailed written report supporting the calculation of the
LCI Product Profit Share Payment amount, showing the calculation of Gross Margin
and Net Profits during the period from November 1, 2018 through the End Date,
and any withholding taxes required to be paid from such profit share payment.

 

(ii)          Amneal shall inform LCI within fifteen (15) days of receiving such
written report if it disputes any of the calculations contained therein. If
acceptable, Amneal will invoice LCI said amount, and, at Amneal’s election, LCI
shall pay the agreed Amneal Profit Share Payment due to Amneal reflected in the
report within thirty (30) days of the receipt of the invoice from Amneal or
Amneal shall deduct any amounts from any payment due to LCI pursuant to Sections
3.1 and 3.2 of this Agreement.  LCI shall keep accurate records in sufficient
detail to enable the Profit Share Payment payable hereunder to be determined.

 

10

--------------------------------------------------------------------------------



 

ARTICLE IV.

 

SUPPLY OF AMNEAL PRODUCTS

 

SECTION 4.1.                          Supply of Amneal Products to Amneal by LCI

 

(a)                                 Supply. During the term of this Agreement,
on and subject to the terms hereof, LCI shall supply Amneal or cause Amneal to
be supplied with all of Amneal’s requirements for the Amneal Products for
distribution to customers commencing as of the Effective Date.  LCI’s supply of
Amneal Products shall not be inconsistent with the terms of the JSP-LCI
Agreement, which provides LCI title and risk of loss to the JSP Products upon
delivery to a designated commercial carrier at JSP’s manufacturing facility.

 

(b)                                 Purchase Orders. Amneal shall make all
purchases of Amneal Products hereunder by submitting firm purchase orders to
LCI. Each such purchase order shall be in writing in a form reasonably
acceptable to LCI, and shall specify the description of the particular Product
ordered (dosage, strength and tablet count), the quantity ordered, the place of
delivery and the required delivery date.    Each order shall be required to have
a minimum of forty-five (45) days lead time from receipt of a purchase order to
date of delivery. All Amneal Products supplied hereunder shall be shipped on a
monthly basis, FOB, to such location as designated by Amneal in the applicable
purchase order. Amneal shall pay all freight, , taxes, if any, inspection fees
and other charges applicable to the sale and transport of the Amneal Products
purchased by Amneal hereunder. Lannett shall be responsible for all insurance
charges applicable to the sale and transport of the Amneal Products purchased
hereunder.  Title and risk of loss and damages to the Amneal Products purchased
hereunder shall pass to Amneal upon delivery to Amneal’s designated place of
delivery.  Notwithstanding the above, to the extent LCI is unable to fill, in
whole or in part, any purchase order submitted by Amneal hereunder through no
fault of LCI, neither LCI nor Amneal shall be responsible or liable to the other
under this Agreement for any failure to supply JSP Products in accordance with
this Agreement; provided that in the event of any failure to supply or other
breach of its obligations by JSP pursuant to the JSP-LCI Agreement, the Parties
each acknowledge and agree that Amneal shall be subrogated to all rights of LCI
pursuant to the JSP-LCI Agreement, and LCI shall reasonably cooperate, do all
acts and execute and deliver all such documents as may be necessary or useful to
secure such rights and enable Amneal to effectively enforce such rights.

 

(c)                                  Exclusive Supply.  From the Distribution
Effective Date through the End Date, LCI agrees not to sell, supply or provide
JSP Product, directly or indirectly, to or for any party other than Amneal.

 

(d)                                 Purchase Price. For all Amneal Products
ordered pursuant to this Agreement through the End Date, Amneal shall pay to
LCI:

 

(i)             the applicable price(s) (the “Supply Price”) set forth on
Exhibit C to this Agreement; plus

 

11

--------------------------------------------------------------------------------



 

(ii)          an amount equal to the Anticipated Gross Margin.  For the
avoidance of doubt, any such amount of Anticipated Gross Margin payable by
Amneal pursuant to this section shall be applied to the Pre-Payment, and no
additional amount(s) of Gross Margin shall be payable with respect to the
purchase of any Amneal Products pursuant to this Agreement other than pursuant
to Section 3.2 in the form of an Amneal Product Profit Share Payment, if any,
and as and if applicable.  In addition, in the event that the Pre-Payment is
exhausted prior to the end of the Term of this Agreement as a result of being
offset against purchases of Amneal Products, LCI shall supply any additional
Amneal Products ordered in accordance with this Agreement but LCI shall only
receive, and Amneal shall only be obligated to pay, the applicable Supply Price
with respect to such Amneal Products, plus any applicable Amneal Product Profit
Share Payment with respect to such Amneal Products.  The Supply Price and the
applicable amount of Anticipated Gross Margin payable, if any, shall be referred
to as the “LCI Sales Price.”

 

(e)                                  Invoicing and Payment.  The LCI Sales Price
payable with respect to any sales of Amneal Products by LCI to Amneal pursuant
to Section 4.1(d), above shall be paid by Amneal within thirty (30) days of
Amneal’s receipt of an invoice therefor from LCI, which invoice shall be
delivered to Amneal in a form reasonably acceptable to Amneal.  All invoices
shall be delivered via e-mail to apnj@amneal.com.   LCI shall pre-pay JSP for
the order it places to during the first week of December 2018, and shall
subsequently throughout the period from the Distribution Effective Date through
the date that is 5 Business Days prior to the end of the Term continue to
maintain a minimum pre-payment balance with JSP equivalent to such amount
pre-paid with respect to the first week of December, 2018.

 

ARTICLE V

 

SUPPLY OF LCI PRODUCT

 

SECTION 5.1.                  Supply of LCI Product by JSP.  For the period of
October 1, 2018 through November 23, 2018 (provided that the final delivery of
LCI Products shall be made to LCI no later than November 15, 2018), JSP shall
supply LCI the LCI Products set forth on the Supply Plan attached as Exhibit B
hereto.

 

ARTICLE VI.

 

SEPARATE AGREEMENTS

 

SECTION 6.1.  JSP-LCI and JSP-Amneal Agreements Separate and Distinct.

 

(a)                                 Each of JSP, LCI and Amneal acknowledge and
agree that the JSP-LCI Agreement and the JSP-Amneal Agreement are separate and
distinct agreements that shall remain in force and effect in accordance with
their terms notwithstanding the parties’ entry into this Agreement.

 

12

--------------------------------------------------------------------------------



 

(b)                                 The parties further acknowledge and agree
that, notwithstanding the foregoing, it is the intention of the parties that
nothing herein is intended to create inappropriately duplicative or overlapping
rights or obligations with respect to a party.  It is the intent of the parties
that this Agreement be construed to reflect that LCI is appointing and
authorizing Amneal as its exclusive (even as to LCI) sublicensee under the
JSP-LCI Agreement to carry out LCI’s obligations on its behalf under the JSP-LCI
Agreement, and that Amneal shall carry out the marketing, distribution and sale
of Amneal Products on behalf of LCI.     By way of illustration and without
limitation, under no circumstances shall anything in this Agreement be
construed, for example, to entitle JSP to require duplicate or additional
incremental minimum annual purchases with respect to JSP Products.  In addition,
for the avoidance of doubt, nothing in this Agreement shall be deemed or
construed to cause the Inducement Payment (as defined in the Amneal-JSP
Agreement) to become due or payable, and in no event shall such Inducement
Payment become due and payable prior to the Second Amendment Effective Date (as
defined in the Amneal-JSP Agreement).

 

ARTICLE VII.

 

TRANSITION SUPPORT

 

(a)                                 No later than the Effective Date, a
transition team shall be established by the parties (the “Transition Team”) and
shall be comprised of six (6) members, two (2) of whom shall be appointed by
each of JSP, Amneal and LCI.  The Transition Team shall discuss, and to the
extent necessary and mutually agreed by the parties, meet in person, to develop
and draft a Transition Plan that outlines and facilitates the processes and
mechanisms for transitioning the business of distributing and selling JSP
Products from LCI to Amneal consistent with the terms of this Agreement (the
“Transition Plan”).  The parties agree to (a) formulate the Transition Plan as
soon as reasonably practical and not later than 5 Business Days after the
Effective Date and (b) use commercially reasonable efforts to perform their
respective obligations as set forth in the Transition Plan within the timelines
set forth therein.  The parties will discuss in good faith any changes to the
Transition Plan that become necessary or advisable.  Except as otherwise set
forth in the Transition Plan or in this Agreement, each party shall be
responsible for its respective costs and expenses incurred in performing the
Transition Plan.  In connection with developing or implementing the Transition
Plan, the parties may elect to enter into additional agreements on mutually
acceptable terms as the parties deem reasonably necessary or advisable.

 

(b)                                 In connection with carrying out the
Transition Plan, and subject to LCI’s receipt of waivers of confidentiality
obligations and/or consent by its customers (with waiver via email deemed
sufficient), LCI shall,provide to Amneal the information set forth in Exhibit A
hereto (i) upon the Effective Date reflecting information and data as of the
most recent practicable date and (ii) no later than ten (10) Business Days
following the License Effective Date reflecting information and data as of the
License Effective Date.

 

13

--------------------------------------------------------------------------------



 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 8.1.                          Representations and Warranties of Each
Party.  Each of JSP, Amneal and LCI hereby represents and warrants to the other
parties that the following statements are true and accurate as of the Effective
Date:

 

(a)                                 Organization; Good Standing. Each of JSP,
Amneal and LCI is duly organized or formed, validly existing and in good
standing under the laws of, with respect to JSP and Amneal, the State of
Delaware and, with respect to JSP, New York.  Each of JSP, Amneal and LCI, as
applicable, has the requisite corporate or other power and corporate or other
authority to carry on its business as currently conducted.

 

(b)                                 Authority; Execution and Delivery.  Each of
JSP, Amneal and LCI has the requisite corporate or other power and corporate or
other authority to enter into this Agreement and to consummate or cause the
consummation of the transactions contemplated hereby.  The execution and
delivery of this Agreement by each of JSP, Amneal and LCI and the consummation
of the transactions contemplated hereby have been duly and validly authorized by
each such party, respectively.  This Agreement has been duly executed and
delivered by each of JSP, Amneal and LCI and, assuming the due authorization,
execution and delivery of this Agreement by the other parties, will constitute
the legal, valid and binding obligation of each of JSP, Amneal and LCI,
respectively, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar Laws as now or hereafter in effect relating to or
affecting creditors’ rights generally and subject to the limitations imposed by
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing), regardless of whether such enforceability is
considered in a proceeding in equity or at Law.

 

(c)                                  Consents; No Violation, Etc.  The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not, (i) violate any Law applicable to such party or any of its Affiliates,
respectively, (ii) conflict with any provision of the certificate of
incorporation or bylaws or other organizational documents of such party or any
similar organizational documents of its Affiliates, respectively; (iii) conflict
with any material Contract to which such party or any of its Affiliates is a
party or by which it is otherwise bound, including any Assigned Contract or
(iv) other than as otherwise contemplated in this Agreement, require any
approval, authorization, consent, license, exemption, filing or registration
with any Governmental Authority.

 

SECTION 8.2.                          Representations and Warranties of LCI. 
LCI hereby represents and warrants to each of the other Parties that the
following statements are true and accurate as of the Effective Date:

 

(a)                                 Since January 1, 2017 (i) LCI and its
Affiliates have conducted their respective businesses relating to the
distribution, marketing, sale and commercialization of Levothyroxine in
accordance with the ordinary course of such businesses consistent with past
practice, and (ii) there has not been any change, effect, event, circumstance,
occurrence or state of facts that has had or would reasonably be expected to
have, individually or in the aggregate, a material adverse effect on such
business (other than any such material adverse effect disclosed in or relating
to the disclosures contained in LCI’s Current Report on Form 8-K filed with the
U.S. Securities and Exchange Commission on August 23, 2018).

 

14

--------------------------------------------------------------------------------



 

(b)                                 LCI and its Affiliates have conducted and
will continue to conduct their respective businesses relating to the
distribution, marketing, sale and commercialization of Levothyroxine in
accordance with all applicable laws, regulations and directives of any
Governmental Authority.  Except as set forth on Schedule 8.2(b), there is no
lawsuit, court action or other court proceeding or internal investigation
pending or, to the knowledge of LCI, threatened, and LCI has no knowledge of any
external investigation pending or threatened with respect to LCI’s business of
selling, marketing and distributing Levothyroxine, nor is there any material
judgment, decree, injunction, rule or order of any Governmental Authority or
arbitrator outstanding with respect to LCI’s or any of its Affiliates sale,
marketing or distribution of Levothyroxine.

 

Except as set forth on Schedule 8.2(b), since January 1, 2017, in connection
with LCI’s conduct of the business of selling, marketing and distributing JSP
Products, (i) neither LCI nor any of its Affiliates has received any written
notice from any Governmental Authority that alleges or relates to (A) any
violation or noncompliance (or reflects that LCI or any of its Affiliates is
under investigation or the subject of an inquiry by any such Governmental
Authority for such alleged noncompliance) with any applicable Law or (B) any
fine, assessment or cease and desist order, or the suspension, revocation or
limitation or restriction of any LCI authorization or permit relating to
Levothyroxine and (ii) neither LCI nor any of its Affiliates has entered into
any agreement or settlement with any Governmental Authority with respect to its
alleged noncompliance with, or violation of, any applicable Law.

 

(c)                                  The information provided by LCI and set
forth in Exhibit A (i) as of the date hereof, and (ii) as updated from time to
time is or shall be true, accurate and complete in all material respects as of
the date provided.  Further, such information will continue to be true, accurate
and complete in all material respects as it may otherwise from time to time be
updated by LCI during the term of this Agreement.

 

(d)                                 As of the Effective Date, (i) LCI is not in
breach of any of the terms or conditions set forth in its (A) amended term loan
facilities (including the senior secured term loan facility and the incremental
term loan), (B) revolving credit facility and (C) any other material
indebtedness of LCI or any of its Affiliates (A, B and C, collectively, the “LCI
Indebtedness”) ; and (ii) no event has occurred that, with or without notice,
lapse of time or both, would reasonably be expected to constitute a default or
breach on the part of LCI under the terms of the LCI Indebtedness or (iii) would
reasonably be expected to result in any of the conditions within its control in
the LCI Indebtedness not being satisfied in a timely manner.

 

(e)                                  As of the Effective Date and as of the End
Date, other than any Encumbrance arising from the LCI Indebtedness, there are or
will be no Encumbrances on or against any LCI Products or Inventory held by LCI,
and LCI or one of its Affiliates holds title to all such LCI Products and
Inventory free and clear of any Encumbrance (other than any Encumbrance arising
from the LCI Indebtedness).

 

15

--------------------------------------------------------------------------------



 

(f)                                   LCI will use commercially reasonable
efforts to ensure that XXXX and XXXX will hold, as of December 1, 2018, XXXX or
less of inventory of the LCI Product based on submitted EDI 852 inventory data
and average chargeback submissions from July through November 2018.

 

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

(g)                                  During the period from November 1, 2018
through November 30, 2018, LCI will distribute and sell no more than an
aggregate total of XXXX extended units of the LCI Product (representing gross
sales of extended units) to XXXX (assuming that the customer does not require
additional LCI Products, and Amneal’s approval of LCI’s distribution and sale of
such additional LCI Products).  The foregoing aggregate quantity of extended
units represents the average monthly volume of LCI Products distributed and sold
by XXXX to its customers during the period from June 1, 2018 through October 31,
2018.

 

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

Section 8.3.  Representations and Warranties of Amneal.  Amneal hereby
represents and warrants to the other Parties that the following statements are
true and accurate as of the Effective date:

 

(a)                                 Amneal and its Affiliates will conduct the
distribution, marketing, sale and commercialization of Amneal Products in
accordance with all applicable laws, regulations and directives of any
Governmental Authority.  There is no lawsuit, court action or other court
proceeding or internal investigation pending or, to the knowledge of Amneal,
threatened, and Amneal has no knowledge of any external investigation pending or
threatened which would, or would reasonably be expected to, prevent or
materially adversely affect Amneal from carrying out its obligations relating to
the sale, marketing and distribution of Amneal Products pursuant to this
Agreement.

 

16

--------------------------------------------------------------------------------



 

ARTICLE IX.

 

ADDITIONAL COVENANTS AND AGREEMENTS

 

SECTION 9.1.                         Insurance

 

At all times from the Effective Date through that date which is three years
after the date hereof, each of JSP, Amneal and LCI will maintain product
liability and other insurance for itself in amounts, respectively, which are
reasonable and customary in the U.S. pharmaceutical industry for companies of
comparable size. , Each of JSP, Amneal and LCI shall provide the other party
with written proof of such insurance upon request.

 

SECTION 9.2.                         Books and Records

 

LCI will preserve all books and records to the extent related its
commercialization of JSP Products for applicable periods of time as required by
the FDA and any other Governmental Authority, and make such books and records
available for inspection and copying by Amneal or its agents upon reasonable
written request and upon reasonable advance notice; provided that such
inspection and copying will only be permitted to the extent required by any
applicable regulation promulgated by the FDA or other Governmental Authority and
such inspection and copying will be performed solely at Amneal’s cost and
expense.

 

SECTION 9.3.                         Regulatory Matters

 

(a)                                 Product Complaints.  JSP shall be
responsible for addressing and responding to any complaint (including any
adverse event and medical inquiries) related to any JSP Product that is received
whether before or following the Effective Date from any source and for
investigating and analyzing such product complaint and making required reports
to the FDA and equivalent foreign Governmental Entities, regardless of whether
the JSP Product involved was sold by LCI or Amneal. Each party will provide such
cooperation and assistance as reasonably requested by another party and as may
be required by the FDA to maintain the good standing of the NDA(s) for the JSP
Products.  Each of the parties shall promptly notify each other in the event it
receives such a product complaint relating to any JSP Product or other
Levothyroxine. Any product complaint received by a party or its Affiliates which
also involves an adverse experience report shall be reported as promptly as
reasonably practicable and in any event within a timeline sufficient to allow
each party to comply with its respective obligations under applicable Law.  The
parties shall reasonably cooperate with each other in connection with any
investigation and response to any product complaint relating to any JSP Product
or Levothyroxine.

 

(b)                                 Quality Agreement; Transition of PV
Activities from LCI to JSP and/or Amneal.  As soon as reasonably practicable
following the Effective Date, the Parties shall reasonably cooperate to enter
into (or modify an existing) quality agreement with respect to the Amneal
Products, and to prepare a plan to transition the pharmacovigilance activities
relating to the JSP Product currently undertaken by LCI (through its third party
vendor, Ashfield) pursuant to a Safety Data Exchange Agreement with JSP
effective as of the Distribution Effective Date.  The existing Safety Data
Exchange Agreement between JSP and LCI shall remain in full force and effect as
to all other products except the JSP Product.

 

17

--------------------------------------------------------------------------------



 

SECTION 9.4.                                                                 
Trade Returns, Medicaid Rebates, Chargebacks

 

(a)                                        Amneal shall be responsible for and
pay, perform and/or otherwise discharge when due those Rebates, Chargebacks,
discounts, allowances, incentives and similar payments in connection with
Amneal’s distribution and sale of Amneal Products on or after the Distribution
Effective Date.

 

(b)                                       All returns of Amneal Products from
its customers shall be Amneal’s responsibility and for Amneal’s account.

 

(c)                                  LCI shall be responsible for and pay,
perform and/or otherwise discharge when due those Rebates, Chargebacks,
discounts, allowances, incentives and similar payments in connection with LCI’s
distribution and sale of LCI Products, whether before or after the Distribution
Effective Date.

 

(d)                                       All returns of LCI Products shall be
LCI’s responsibility and for LCI’s account.

 

(e)                                        Any defective Amneal product received
by Amneal hereunder shall be returned to LCI.

 

SECTION 9.5.                                                                 
Encumbrances.

 

From and after the Effective Date, LCI shall not cause or permit any Encumbrance
(other than any Encumbrance arising from the LCI Indebtedness existing as of the
date hereof) to be placed on exist with respect to any LCI Product or Inventory
owned by LCI.

 

SECTION 9.6.                                                                 
Conduct of Business by the Parties.

 

(a)                                 During the period between the Effective Date
and the End Date, subject to the terms of this Agreement, LCI and its Affiliates
and agents shall conduct their respective businesses relating to the
manufacturing, distribution, marketing, sale and commercialization of JSP
Products in accordance with the ordinary course of such businesses consistent
with past practice.  The Parties and their Affiliates and agents shall also at
all times conduct such businesses in accordance with all applicable laws,
regulations and directives of any Governmental Authority.

 

(b)                                 If and to the extent that LCI or its any of
its Affiliates or agents directly or indirectly markets, distributes, sells or
commercializes any Excess LCI Inventory, then LCI shall pay to Amneal an amount
equal to (i) the Gross Margin with respect to such Excess LCI Inventory
marketed, distributed, sold or commercialized times (ii) 115% (One Hundred
Fifteen Percent.

 

(c)                                  Any amount(s) due and payable to Amneal
pursuant to Sections 9.6(b) or 9.6(c), above, shall be payable by LCI in
immediately available funds within 5 Business Days of receiving Amneal’s invoice
for the same.  Amneal shall also have the right, at its option and discretion,
to deduct any such amounts from any payment payable pursuant to Section 3.1
and/or Section 3.2 of this Agreement.

 

18

--------------------------------------------------------------------------------



 

SECTION 9.7.                          Representations to Customers.

 

Amneal, JSP and LCI each agrees not to make any false and/or disparaging
statements about JSP Products or about the other party or such party’s
Affiliates in connection with the business of the manufacturing, sale, marketing
and/or distribution of JSP Products.

 

SECTION 9.8.                  Right of Offset.

 

Whenever Amneal is to pay any sum payable pursuant to this Agreement to LCI, any
amounts that LCI owes to Amneal and which are not the subject of a good faith
dispute may be deducted from that sum before payment including, at Amneal’s
option and discretion, by deduction from the payment(s) due pursuant to Sections
3.1, 3.2 and/or 4.1 of this Agreement.

 

SECTION 9.9                     LCI’s Notice of Ceasing of Distribution of LCI
Product

 

To the extent LCI is contractually bound to provide advance notice of product
discontinuation which encompasses non acceptance of purchase orders, ceasing
distribution and formal notification of product discontinuation, and the full
execution of this Agreement occurs on a date that gives LCI insufficient time to
comply with its advance notice requirement to any customer, Amneal agrees to
obtain from the LCI customer a waiver of the advance notice requirement and
consent to discontinue the acceptance of purchase orders and supply of LCI
Product on November 30, 2018.  To the extent that Amneal is unable to obtain all
required waivers pursuant to this paragraph on or before November 30, 2018, this
Agreement shall become null and avoid and of no further force or effect.  Amneal
may elect, in its sole discretion, to continue to keep the Agreement in full
force and effect and to indemnify and hold harmless LCI pursuant to
Section 11.2(b) until such time as Amneal has obtained the relevant waiver(s).
Amneal shall provide written notice to LCI on or prior to November 30, 2018, to
the extent Amneal elects to keep this Agreement in full force and effect and
indemnify LCI pursuant to Section 11.2(b).

 

ARTICLE X.

 

AMENDMENT AND WAIVER

 

SECTION 10.1.                   Amendment and Waiver

 

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  By an instrument in writing, a party may
waive compliance by the other party with any term or provision of this Agreement
that such other party was or is obligated to comply with or perform.

 

19

--------------------------------------------------------------------------------



 

ARTICLE XI.

 

INDEMNIFICATION

 

SECTION 11.1.                   Indemnification by LCI

 

Subject to Section 10.3, LCI hereby agrees that from and after the Effective
Date, LCI shall indemnify Amneal and its Affiliates and their respective
officers, directors and employees (the “Amneal Indemnified Parties”) against,
and hold them harmless from, and pay and reimburse such parties for, any Losses
to the extent such Losses arise from or in connection with a claim brought by an
unrelated third party relating to the following:

 

(i)                                     any breach by LCI of any representation
or warranty made by it contained in this Agreement;

 

(ii)                                  any breach by LCI of any of its covenants,
agreements or obligations contained in this Agreement; and

 

(iii)                               the negligence or misconduct of LCI or any
of its Affiliates or agents in connection with LCI’s marketing sale or
distribution of LCI Products.

 

SECTION 11.2.                   Indemnification

 

(a)                                         Subject to Section 11.3, each Party
hereby agrees that from and after the License Effective Date, it shall indemnify
the other Party and its Affiliates and their respective officers, directors and
employees (the “Indemnified Parties”) against, and hold them harmless from, and
pay and reimburse such Parties for, any Losses to the extent such Losses arise
from or in connection with a claim brought by an unrelated third party relating
to the following:

 

(i)                                     any breach by the indemnifying Party of
any representation or warranty made by it contained in this Agreement;

 

(ii)                                  any breach by the indemnifying Party of
any of its covenants, agreements or obligations contained in this Agreement; and

 

(iii)                               the negligence or misconduct of the
indemnifying Party or any of its Affiliates or agents in connection with the
indemnifying Party’s marketing sale or distribution of Amneal Products or LCI
Products, as applicable.

 

(b)                                 In addition, subject to Section 11.3, in the
event and to the extent that Amneal notifies LCI that Amneal elects to keep this
Agreement in full force and effect pursuant to Section 9.9, Amneal hereby agrees
that from and after the Distribution Effective Date, it shall indemnify and hold
harmless LCI from any and all Losses incurred by LCI arising from third party
claims, including failure to supply penalties assessed against LCI by any
customer as a result of LCI’s inability to supply LCI Product between the
Distribution Effective Date and the End Date.

 

SECTION 11.3.                   Limitations

 

(a)                                         The amount of any Losses for which
either LCI or Amneal, as the case may be, is liable shall be reduced by the
amount of any insurance proceeds actually paid to Amneal Indemnified Party and
LCI Indemnified Party (net of any documented costs and expenses incurred to
obtain the recovery), as applicable.

 

20

--------------------------------------------------------------------------------



 

(b)                                 Notwithstanding any other provision
contained herein, neither Amneal nor LCI shall have an obligation to indemnify
or hold the other harmless as a result of JSP’s failure to supply JSP Products
pursuant to this Agreement (including but not limited to failure to supply
penalties that may be assessed against Amneal or LCI, as applicable); except to
the extent any such failure to supply is caused by or arises from the breach,
negligence or misconduct of Amneal or LCI, as applicable.

 

(c)                                          In no event shall either party or
any of its Affiliates be liable by reason of any breach of any representation,
warranty, condition or other term of this Agreement or any duty of common law,
in each case for any consequential (whether foreseeable at the Effective Date or
not), special or incidental or punitive loss or damage (whether for loss of
current or future profits, loss of enterprise value or otherwise); provided that
the foregoing does not limit any of the obligations or liability of either party
or its Affiliates under Sections 10.1. and 10.2 with respect to claims of
unrelated third parties.

 

SECTION 11.4.                  Procedure

 

(a)                                        In order for an indemnified party
under this Article X (an “Indemnified Party”) to be entitled to any
indemnification provided for under this Agreement, such Indemnified Party will,
within a reasonable period of time following the discovery of the matters giving
rise to any Losses, notify the indemnifying party under this Article X (the
“Indemnifying Party”) in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of such Losses and the amount
of the liability estimated to accrue therefrom; provided, however, that failure
to give such notification will not affect the indemnification provided
hereunder, except to the extent the Indemnifying Party will have been actually
prejudiced as a result of such failure. The Indemnified Party will deliver to
the Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information and documentation reasonably
requested by the Indemnifying Party with respect to such Losses.

 

(b)                                        The Indemnifying Party will be
entitled to assume the defense of a claim subject to indemnification pursuant to
this Article X. Should the Indemnifying Party so elect to assume the defense of
such claim, the Indemnifying Party shall so notify the Indemnified Party within
30 days after receipt of notification of such claim from the Indemnified Party,
and the Indemnifying Party will not be liable to the Indemnified Party for any
legal expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof.  If the Indemnifying Party assumes such defense, the
Indemnified Party will have the right to participate in the defense thereof and
to employ counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood that the Indemnifying Party will control
such defense.  If the Indemnifying Party chooses to defend or prosecute an
indemnifiable claim, the Indemnifying Party will have the right, at its sole
expense, to conduct and control, the defense of such claim with counsel
reasonably acceptable to the Indemnified Party and the Indemnified Party will
cooperate with the Indemnifying Party in connection therewith.  Such cooperation
will include the retention and (upon the Indemnifying Party’s request) the
provision to the Indemnifying Party of records and information which are
reasonably relevant to such claim, and making employees available on a mutually
convenient

 

21

--------------------------------------------------------------------------------



 

basis to provide additional information and explanation of any material provided
hereunder.  If the Indemnifying Party chooses to defend or prosecute any
indemnifiable claim, it will defend or prosecute it diligently and the
Indemnifying Party will obtain the prior written approval of the Indemnified
Party (not to be unreasonably withheld) before entering into any settlement,
compromise or discharge of such indemnifiable claim unless (i) there is no
finding or admission of any violation of Law by the Indemnified Party or any
violation by the Indemnified Party of the rights of any Person and no effect on
any other claims that may be made against the Indemnified Party, (ii) the sole
relief provided is money damages that are paid in full by the Indemnifying
Party, (iii) the Indemnified Party has no liability with respect to any
compromise or settlement and (iv) such settlement, compromise or discharge
includes an unconditional release in favor of the Indemnified Party by the
third-party claimant from all liability with respect to such claim.  If the
Indemnifying Party does not assume the defense within 30 days of receipt of
notice of an indemnification claim hereunder, the Indemnified Party will have
the right to control the defense of such action and the Indemnifying Party will
be liable for any subsequent reasonable fees and expenses of counsel employed by
the Indemnified Party.

 

ARTICLE XII.

 

GENERAL PROVISIONS

 

SECTION 12.1.                  Expenses

 

Except as otherwise specified in this Agreement, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the party incurring such costs and expense.

 

SECTION 12.2.                  Further Assurances and Actions

 

(a)                                        Each of the parties hereto, upon the
request of the other party hereto, and without further consideration, will do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged or
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may be reasonably necessary to
effect complete consummation of the transactions contemplated by this
Agreement.  JSP, Amneal and LCI agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary in order to consummate or implement the
transactions contemplated by this Agreement.

 

SECTION 12.3.                   Notices

 

All notices and other communications required or permitted to be given or made
pursuant to this Agreement shall be in writing signed by the sender and shall be
deemed duly given (i) on the date delivered, if personally delivered, (ii) on
the date sent by telecopier with automatic confirmation by the transmitting
machine showing the proper number of pages were transmitted without error prior
to 5 p.m. on a Business Day (or the following Business Day if transmitted after
5 p.m. or a day other than a Business Day) or (iii) on the Business Day after
being sent by Federal Express or another recognized overnight mail service which
utilizes a written form of receipt for next day or next Business Day delivery,
in each case addressed to the applicable party at the address set forth below;
provided that a party may change its address for receiving notice by the proper
giving of notice hereunder:

 

22

--------------------------------------------------------------------------------



 

if to JSP, to:

 

Jerome Stephens Pharmaceuticals, Inc.

60 Davinci Dr, Bohemia

NY 11716

ATTN:  Daniel Akeson, Director

 

with a copy to:

 

John Haggerty

Mantell, Prince & Reynolds, P.C.

Mountain Heights Center

430 Mountain Avenue

Murray Hill, New Jersey 07974

 

if to Amneal, to:

 

Amneal Pharmaceuticals LLC

400 Crossing Boulevard, Third Floor,

Bridgewater, NJ 08807

ATTN:  EVP, Commercial Operations, Generics

 

with a copy to:

 

ATTN:  SVP, General Counsel

 

if to LCI, to:

 

Lannett Company, Inc.

13200 Townsend Road

Philadelphia, PA

ATTN:  Legal Department

 

with a copy to:

 

ATTN:  SVP, General Counsel

 

SECTION 12.4.                  Headings

 

The table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

23

--------------------------------------------------------------------------------



 

SECTION 12.5.                  Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Law or public policy, all other terms and
provisions of this Agreement will nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

 

SECTION 12.6.                  Counterparts

 

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto, it being understood that all parties hereto need not sign
the same counterpart.

 

SECTION 12.7.                   Entire Agreement; No Third-Party Beneficiaries

 

This Agreement and the Exhibits and Schedules hereto, along with the relevant
confidentiality agreements, constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral (including any letter
of intent, memorandum of understanding or term sheet), between or among the
parties hereto with respect to the subject matter hereof.  Except as
specifically provided herein, this Agreement is not intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder or
thereunder.

 

SECTION 12.8.                   Governing Law

 

This Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, U.S.A. applicable to agreements made and to be performed
entirely in such State.

 

SECTION 12.9.                   Jurisdiction, Venue, Service of Process

 

Each of the parties to this Agreement agrees to irrevocably submit to the
exclusive jurisdiction of (i) state court of Delaware or (ii) the United States
District Court for the District of Delaware, U.S.A., for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby.  Each Party agrees to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware, U.S.A. or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the state court of
Delaware.  Each Party further agrees that service of any process, summons,
notice or document by U.S. registered mail or recognized international courier
service to such Party’s respective address set forth in Section 11.3 of this
Agreement shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which it has submitted to
such jurisdiction pursuant to the terms of this Agreement.  Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (a) the state court of Delaware or (b) the United States
District Court for the District of Delaware , U.S.A.

 

24

--------------------------------------------------------------------------------



 

SECTION 12.10.            Publicity

 

No party will make any public announcement concerning, or otherwise publicly
disclose, any information with respect to the transactions contemplated by this
Agreement or any of the terms and conditions hereof without the prior written
consent of the other parties hereto, which consent will not be unreasonably
withheld.  Notwithstanding the foregoing, either party may make any public
disclosure concerning the transactions contemplated hereby that in the view of
such party’s counsel may be required by Law or the rules of any stock exchange
on which such party’s or its Affiliates’ securities trade; provided, however,
the party making such disclosure will provide the non-disclosing party with a
copy of the intended disclosure reasonably, and to the extent practicable, prior
to public dissemination, and the parties hereto will coordinate with one another
regarding the timing, form and content of such disclosure.

 

SECTION 12.11.           Assignment

 

No party may assign its rights or obligations under this Agreement without the
prior written consent of each of the other parties. This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

SECTION 12.12.           Specific Performance

 

Each party agrees that they shall each be entitled to seek specific performance
of the terms hereof, in addition to any other remedy to which they may be
entitled at law or in equity.

 

[signature page follows]

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this License and Transition
Agreement to be signed by their respective representatives thereunto duly
authorized, all as of the date first written above.

 

AMNEAL PHARMACEUTICALS LLC.

 

 

 

 

 

By:

/s/ Robert Stewart

 

Name:

Robert Stewart

 

Title:

President and CEO

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

By:

/s/ Timothy C. Crew

 

Name:

Timothy C. Crew

 

Title:

Chief Executive Officer

 

 

 

 

 

JEROME STEVENS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Ronald Steinlauf

 

Name:

Ronald Steinlauf

 

Title:

Vice President

 

 

[Signature Page to License and Transition Support Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LCI PRODUCT INFORMATION1

 

Upon receipt of customer consent and waivers of confidentiality obligations, LCI
will provide the following information with respect to Lannett Products:

 

1.              Current NET PRICING for Lannett Products (by customer by NDC)

 

2.              EDI 852 transaction set data as of January 1, 2018, April 1,
2018, July 1, 2018, October 1, 2018 and December 7, 2018, by customer reflecting
inventory levels, sales rates and other product movement-related information,
including the following information specifically for XXXX, XXXX and XXXX:

 

a.              Item description and NDC

b.              Quantity sold (by customer by NDC)

c.               Quantity on hand (by customer by NDC)

d.              Quantity on order (by customer by NDC)

e.               Forecast sales (by customer by NDC)

f.                Sales history and/or comparison to prior periods (by customer
by NDC)

 

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

3.              LANNETT ON HAND INVENTORY (provided weekly commencing
November 1, 2018)

 

4.              Weekly LANNETT DIRECT SALES UNITS (provided weekly commencing
November 1, 2018)

 

5.              MONTHLY HISTORICAL DIRECT SALES UNITS (by customer by NDC)
COMMENCING AS OF JANUARY 1, 2018 THROUGH NOVEMBER 30, 2018

 

6.              MONTHLY HISTORICAL INDIRECT SALES UNITS (by customer/contract by
NDC) COMMENCING AS OF JANUARY 1, 2018 THROUGH DECEMBER 30, 2018,

 

7.              12 MONTH FORWARD FORECAST ( by NDC)

 

--------------------------------------------------------------------------------

(1)  This information is being provided in connection with the transition of the
distribution of JSP Product to Amneal pursuant to Amneal’s due diligence prior
to the Effective Date.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

SUPPLY PLAN

 

--------------------------------------------------------------------------------



 

LEVOTHYROXINE SODIUM 25MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1341-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 25MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1341-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

10,000

 

5,000

 

 

 

15,000

 

LEVOTHYROXINE SODIUM 50MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1342-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 50MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1342-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

—

 

 

 

—

 

LEVOTHYROXINE SODIUM 75MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1343-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

50,040

 

38,960

 

—

 

 

 

89,000

 

LEVOTHYROXINE SODIUM 75MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1343-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

4,918

 

20,000

 

15,000

 

15,082

 

55,000

 

LEVOTHYROXINE SODIUM 88MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1344-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

—

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 88MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1344-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 100MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1345-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

—

 

20,000

 

10,000

 

—

 

30,000

 

LEVOTHYROXINE SODIUM 100MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1345-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

—

 

 

 

—

 

—

 

LEVOTHYROXINE SODIUM 112MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1346-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

83,850

 

100,000

 

100,000

 

106,150

 

390,000

 

LEVOTHYROXINE SODIUM 112MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1346-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

—

 

10,000

 

10,000

 

 

 

20,000

 

LEVOTHYROXINE SODIUM 125MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1347-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 125MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1347-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

—

 

2,000

 

—

 

 

 

2,000

 

LEVOTHYROXINE SODIUM 137MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1638-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

16,084

 

 

 

—

 

 

 

16,084

 

LEVOTHYROXINE SODIUM 137MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1638-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 150MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1349-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 150MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1349-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

5,066

 

—

 

 

 

 

 

5,066

 

LEVOTHYROXINE SODIUM 175MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1350-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 175MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1350-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

—

 

 

 

—

 

LEVOTHYROXINE SODIUM 200MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1351-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

67412 short dated’

Supply

 

 

 

 

 

 

 

 

 

 

 

—

 

—

 

LEVOTHYROXINE SODIUM 200MCG TAB, USP M Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1351-10

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LEVOTHYROXINE SODIUM 300MCG TAB, USP C Total

 

 

 

 

 

Week of

 

 

 

 

 

 

 

Total Supply Plan

 

0527-1352-01

 

 

 

 

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

 

 

 

 

 

 

—

 

1,000

 

 

 

1,000

 

Total Levothyroxine

 

 

 

Week of

 

 

 

 

 

 

 

 

 

Total Supply Plan

 

 

 

Opening

 

22-Oct

 

29-Oct

 

5-Nov

 

12-Nov

 

19-Nov

 

 

 

 

Supply

 

—

 

—

 

159,958

 

200,960

 

141,000

 

121,232

 

623,150

 

 

Units Shipped on 10/31 per JSP Inv #22314

Units still to be received per agreed up Supply Plan

Total Units in Supply Plan from 10/29 through 11/23

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Amneal Supply Price

 

XXXX

 

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”.  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

--------------------------------------------------------------------------------